DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Mar 9, 2021 in response to the Non-Final Office Action mailed on Dec 11, 2020, regarding application number 16/015,591. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1, 3, 6, 9, 11, 14 and 17-19 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Mar 9, 2021 has been entered. Applicant’s Remarks filed on Mar 9, 2021 have been considered as follows.
Based on the Amendments to the Claims, the 112(b) rejections previously set forth are withdrawn. 




Claim Objections
Claim(s) 1 and 9 is/are objected to because of the following informalities:  
Claim 1 and 9, line 8 and line 5, respectively, “curved fluidic microchannel” should be “curved fluidic channel” to conform to the rest of the claim.  
Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

(s) 1, 3, 6, 9, 11, 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2016/0032350, previously of record) in view of Bhagat et al (US 2016/0303565, previously of record).

Regarding Claim 1, Hou teaches a microfluidic centrifuge device for particle separation (see Hou: Abstract) and solution exchange between a first fluid (see Hou: “blood sample”, Abstract) and a second fluid (see Hou: “second fluid”, Abstract), the first fluid comprising microparticles comprising a first subset of microparticles for which solution exchange to the second fluid is not desired and a second subset of microparticles for which separation from the first fluid and solution exchange to the second fluid is desired (see Hou: “to isolate any microbes present in the sample along a first portion of the spiral channel terminating at the microbe outlet, and to isolate red blood cells and leukocytes along a second portion of the spiral channel terminating at the waste outlet”, Abstract), the second fluid comprising a buffer (see Hou: “second fluid may be phosphate buffered saline (PBS)”, [0010]), the device comprising:
a curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D)
a first inlet and a second inlet in fluid communication with the curved fluidic channel at a proximal end thereof, the first inlet arranged to direct the first fluid into the curved fluidic channel and the second inlet arranged to direct the second fluid into the curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D); 
and a first outlet and a second outlet in fluid communication with the curved fluidic channel at a distal end thereof , the curved fluidic channel having a width, height, radius of curvature, and length that are selected using sizes and densities of the microparticles and viscosities, densities and flow rates of the first fluid and second fluid, to achieve a half Dean cycle of the first fluid over the length of the curved fluidic channel by determining Dean drag forces and net inertial forces 
Hou does not teach:
the curved fluidic channel having a substantially constant radius of curvature, the curved fluidic microchannel comprising an inner concave side and an outer convex side
However, Bhagat teaches the analogous art of a microfluidic device with curvilinear and/or spiral channels to separate cells from a sample using partial or complete Dean cycles (see Bhagat: Abstract). Bhagat further teaches an embodiment in which the channel of the microfluidic device is arranged as a curvilinear segment with a substantially constant radius throughout most of the channel (i.e. a C-shaped arrangement, which would have a constant radius of curvature), wherein this arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the spiral configuration of the channel of Hou to be C-shaped as in Bhagat, because 
Note: Claim(s) 1, 3 and 6-8 contain a large amount of functional language and/or intended use (i.e. “configured to…”, “to direct…”, “to cause…”, “be exchanged…”, etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding Claim 3, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein the curved fluidic channel is formed to comprise an angular span of less than 360 degrees (see modification of Claim 1, C-shaped channel to take advantage of effects of half Dean cycle; Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a).

Regarding Claim 6, modified Hou teaches all the limitations as applied to Claim 1 and further teaches wherein the dimensions of the curved fluidic channel are suitable for permitting solution exchange and separation when the flow rate of the second fluid is between 0.1 mL/min and 10 mL/min (see Hou: “In some embodiments sheath fluid is injected, into the sheath inlet at about 1.0 mL/min to about 2.0 mL/min”, [0035]).

Regarding Claim 9, Hou teaches a method for particle separation and solution exchange between a first fluid and a second fluid using a microfluidic centrifuge device (see Hou: Abstract) comprising:
a curved fluidic channel in fluid communication with a first inlet and a second inlet at a proximal end thereof and a first outlet and a second outlet in fluid at a distal end thereof (see Hou: [0008]-[0010]; [0032]-[0033]; Fig 1A, 1B, 1C and 1D)
the first fluid comprising microparticles comprising a first subset of microparticles for which solution exchange to the second fluid is not desired and a second subset of microparticles for which separation from the first fluid and solution exchange to the second fluid is desired (see Hou: “to isolate any microbes present in the sample along a first portion of the spiral channel terminating at the microbe outlet, and to isolate red blood cells and leukocytes along a second portion of the spiral channel terminating at the waste outlet”, Abstract), the second fluid comprising a buffer (see Hou: “second fluid may be phosphate buffered saline (PBS)”, [0010]), the method comprising:
selecting a width, height, radius of curvature, and length using sizes and densities of the microparticles and viscosities, densities and flow rates of the first fluid and the second fluid, to achieve a half Dean cycle of the first fluid over the length of the curved fluidic channel by determining Dean drag forces and net inertial forces, and to cause Dean drag to act upon the first subset of the microparticles such that the first subset of microparticles are retained proximal to the outer convex side and to cause inertial forces acting upon the second subset of the microparticles are retained proximal to the inner concave side and exchanged with the second fluid (see Hou: [0008]-[0010]; [0032]-[0033]; Fig 1A, 1B, 1C and 1D; equation 1, [0032]; the disclosure of Hou along with equation 1 describes how to obtain the conditions of the system to achieve the desired separation using Dean cycles and inertial force)
directing the first fluid into the curved fluidic channel through the first inlet (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D); 
directing the second fluid into the curved fluidic channel through the second inlet (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D); 
obtaining the first fluid with the first subset of the microparticles at the first outlet, the first fluid experiencing Dean flow in the curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D); 
obtaining the second fluid with the second subset of the microparticles at the second outlet, the second fluid experiencing Dean flow in the curved fluidic channel (see Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D).
Hou does not teach:
the curved fluidic channel having a substantially constant radius of curvature, the curved fluidic microchannel comprising an inner concave side and an outer convex side.
However, Bhagat teaches the analogous art of a microfluidic device with curvilinear and/or spiral channels to separate cells from a sample using partial or complete Dean cycles (see Bhagat: Abstract). Bhagat further teaches an embodiment in which the channel of the microfluidic device is arranged as a curvilinear segment with a substantially constant radius throughout most of the channel (i.e. a C-shaped arrangement, which would have a constant radius of curvature), wherein this arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the spiral configuration of the channel of Hou to be C-shaped as in Bhagat, because Bhagat teaches that using a C-shaped arrangement permits isolating cells by applying the principles of half Dean Cycles (see Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a).

Regarding Claim 11, modified Hou teaches all the limitations as applied to Claim 9 and further teaches wherein the curved fluidic channel is formed to comprise an angular span of less than 360 degrees (see modification of Claim 1, C-shaped channel to take advantage of effects of half Dean cycle; Bhagat: [0012]; [0044]-[0047]; [0056]; [0067]; Fig 5 and 5a).

Regarding Claim 14, modified Hou teaches all the limitations as applied to Claim 9 and further teaches wherein the dimensions of the curved fluidic channel are suitable for permitting solution exchange and separation when the flow rate of the second fluid is between 0.1 mL/min and 10 mL/min (see Hou: “In some embodiments sheath fluid is injected, into the sheath inlet at about 1.0 mL/min to about 2.0 mL/min”, [0035]).

Regarding Claim 17, modified Hou teaches all the limitations as applied to Claim 3 and further teaches wherein the first inlet, the second inlet, the first oputlet and the second outlet are connected to the curved fluidic channel in the plane of the curved fluidic channel (see modification of Claim 1; Hou: [0008]-[0010]; Fig 1A, 1B, 1C and 1D). 


Claim(s) 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hou et al (US 2016/0032350, previously of record) in view of Bhagat et al (US 2016/0303565, previously of record) and in further view of Lee (US 2011/0259834, previously of record).

Regarding Claim 18, modified Hou teaches all the limitations as applied to Claim 1. Modified Hou teaches the curved microchannel (see Claim 1). 
Modified Hou does not teach the curved channel comprising an angular span of more than 360 degrees. 
However, Lee teaches the analogous art of microreactors featuring curved microchannels to generate a centrifugal force (see Lee: Abstract). Lee further teaches arrangements of curved microchannels in a three dimensional, helical, cylindrical orientation to obtain an overall curved channel spanning more than 360 degrees (see Lee: [0054]-[0059]; Fig 2A-2B). Lee teaches that arranging curved channels in a three dimensional, helical, cylindrical 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the curved channel of modified Hou to be a three dimensional, helical, cylindrical orientation spanning more than 360 degrees as in Lee, because Lee teaches that arranging curved channels in a three dimensional, helical, cylindrical orientation results in the length of the channel becoming longer to effectively increase the separation efficiency (see Lee: [0059]).

Regarding Claim 19, modified Hou teaches all the limitations as applied to Claim 18 and further teaches wherein the curved fluidic channel is arranged cylindrically (see Claim 18 modification; three dimensional, helical, cylindrical orientation spanning more than 360 degrees as in Lee; Lee: [0054]-[0059]; Fig 2A-2B). 


Response to Arguments
Applicant's Arguments, filed on Mar 9, 2021, towards the previous prior art rejections on Page(s) 5-8 have been fully considered but are not persuasive. 
Applicant argues, on Page(s) 6-7 of their Remarks, that Claim 1 (the apparatus claim) is patentable over the combination made because “the references do not teach performing solution exchange”. 
The examiner respectfully disagrees. 
Regarding Claim 1, the examiner notes that an apparatus claim must distinguish from the prior art in terms of structure function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims. The structure of the apparatus of Claim 1 is unpatentable over the combination of Hou and Bhagat because it teaches the entirety of the structure. Further, it is noted that the functional recitation 

Applicant argues, on Page(s) 6-7 of their Remarks, that Claim 9 (the method claim) is patentable over the combination made because “the references do not teach performing solution exchange”. 
The examiner respectfully disagrees. 
Regarding Claim 9, the examiner that “performing solution exchange” is an intended result of the method performed in the claimed fluidic device and does not further limit how the method is performed (see MPEP § 2111.04). Further, the examiner notes that the phenomenon of solution exchange, as described by Applicant, occurs in a curved microchannel due to the presence of a radial pressure gradient due to the presence of Dean drag and inertial forces (see instant Specification [0021]) and would inherently occur in the device of Hou as modified by Bhagat due to the design parameters. As the combination of Hou and Bhagat teaches the fluidic device, which has been designed to cause Dean drag and inertial forces upon the fluids and particles contained thereon, and further teaches the claimed method step, the combination is deemed to describe the method in its entirety (including the inherently occurring solution exchange). Thus, the rejection is maintained (see above).


Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 7:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYLE ALEXANDER can be reached on (571) 272-1254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/J.C.L./Examiner, Art Unit 1797                                                               
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797